DETAILED ACTION
This action is responsive to the claims filed on August 2nd, 2019. Claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Coanda effect is misspelled in several places in the specification. One example is "cold land that affect" in paragraph 43. .  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both "cooling fins" and "atomization tubes".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figures 4-7 do not meet the standards for shading laid out in 37 C.F.R. 1.84 section m.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 5, it is unclear how the evaporator chambers are individually closed off from the inlet and outlet manifolds. There is no description in the specification of a structure within the outlet manifold capable of closing off the evaporator chamber. For the sake of prosecution it is interpreted that the evaporator chambers may be individually fluidly closed so that refrigerant cannot flow through from the inlet or outlet manifold.
Claim 8 states “said device interposed internally in said condensor and evaporator.” The “device” cannot be interposed internally in both the condenser and the evaporator. The atomization device appears to only be internal to the evaporator. The placement defined by Claim 8 appears to be different than that from Claim 1. For the sake of prosecution the claim is interpreted as reading “said device interposed internally in said evaporator and downstream from the condenser”.
Claim 10 states “and liquid refrigerant is pumped through the plate heat exchanger prior to entering the inlet manifold.” This is interpreted as a method step. As per MPEP section 2173.05(p) the claim is rejected as indefinite because the language used in the limitation is not directed towards a function of the system but rather an action that can be performed on the system by a user, as the compressor or valves which would perform the pumping have not been claimed yet. For the sake of prosecution it is interpreted that the claim reads “said plate heat exchanger capable of having liquid refrigerant pumped there through prior to entering the inlet manifold.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US7159407) in view of Karl et al. (US2011/0042047 hereinafter referred to as Karl), Masataka et al. (JP62131199, hereinafter referred to as Masataka. A translation is provided with the office action), and Lefor et al. (US 6672091, hereinafter referred to as Lefor) as evidenced by NPL Document 1.

    PNG
    media_image1.png
    510
    577
    media_image1.png
    Greyscale

Figure A
With regards to Claim 1, Chen discloses an evaporator (18, Fig. 1) for a refrigeration system (Paragraph 18) having an integrated expansion device (16, Fig. 1) comprising: at least one elongate evaporator chamber (18, Fig. 3. The outer casing is interpreted as the evaporator chamber) having a convex cross section (Fig. 3, Cylindrical shape is interpreted as having a convex cross section) and extending between an inlet manifold (Fig. A, the inlet to the chamber is the injector. The pipe leading into the injector in Fig. 1 is interpreted as the inlet manifold. In the case where there is only one evaporator chamber, which is being used for this rejection, the inlet manifold is interpreted as just an inlet pipe.) at a proximal end (Fig. A) and an outlet manifold (Fig. A) at a distal end (Fig. A. The chamber is interpreted as extending between the inlet and the outlet.); an atomizer (16, Fig. 1) comprising a nozzle (52 and 56 Fig. 2) having a plurality of substantially evenly spaced holes (58, Fig, 2 are interpreted as evenly spaced from each other) extending through the a center of the elongate evaporator chamber 
With regards to claim 1, Chen is silent towards a linear atomizer comprising a tube having a plurality of substantially evenly spaced holes extending through the a center of the at least one elongate evaporator chamber; a pulse injector feeding liquid refrigerant to the evaporator chamber in a series of rapid pulses; Chen is also silent towards the structure of a fan which blows air over the evaporator chamber however Chen Paragraph 23 teaches that air can be blown over the outer surface of the evaporator. 
Karl teaches a heat exchange system (Fig. 1) which includes two fans (110 and 112, Fig. 1) which blow air across the condenser and evaporator (paragraph 11).
As stated above Chen already teaches that air can be blown over the evaporator chamber so that it can exchange heat with the air but does not explicitly disclose the presence of a fan to perform this function. A person of ordinary skill in the art would have found it obvious to modify the system of Chen by providing a fan to blow air across the evaporator chamber, as taught by Karl, to create force convection between air and the refrigerant, though the evaporator chamber, in an attempt to increase overall heat transfer. 

    PNG
    media_image2.png
    340
    516
    media_image2.png
    Greyscale

FIGURE B
Masataka (JP 62131199) teaches an evaporator (Fig. 2) comprising a linear atomizer tube (Fig. B). Each evaporator chamber includes an inner tube which comprises the linear atomizer (Fig. B) including a plurality of orifices (30, Fig. 2) along its length, and an outer tube which is interpreted as the evaporator chamber (Fig. B). The refrigerant that flows through the atomizer tubes from the inlet manifold (17, Fig. 2) is sprayed onto the inner surface of the evaporator chamber so it can evaporate (Lines 87-93). The pitch (P, Fig. B) shows the orifices are evenly spaced. Masataka states that using a linear atomizer which extends through the entire elongated evaporation chamber and includes orifices along its length allows the effective evaporation area to be increased (Lines 87-93).
	A person of ordinary skill in the art would have found it obvious to modify the atomizer of the combination of Chen and Karl by changing it to a linear atomizer which extends through the entire evaporation chamber with orifices around its circumference, as taught by Masataka, so that the entire surface of the evaporation chamber can be covered with vaporized refrigerant and therefore increase the possible heat transfer in the system.
	

	A person of ordinary skill in the art would have found it obvious to modify the atomizer of the combination of Chen, Karl and Masataka by including a solenoid valve upstream of the atomizer, which in conjunction with the atomizer operates as a pulse injector, as taught by Lefor, so that the liquid refrigerant is fed into the chamber in rapid pulses, enhancing the performance of the nozzle. 
With regards to Clam 6, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 further comprising an electronically modulating valve (Solenoid valve Paragraph 15 of Lefor) that controls flow into the inlet manifold (Solenoid Valve pulsing is interpreted as controlling flow to the inlet), thereby allowing an operator to attenuate liquid refrigerant pressure in response to changes in a refrigeration system load (No sensors or controllers have been claimed to determine changes in system load and actuate accordingly. Therefore it is interpreted that the electrically modulating valve only needs to be capable of attenuating liquid pressure. The solenoid valve is interpreted as capable of performing this function in conjunction with operator input).
With regards to Claim 8, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1, wherein the refrigeration system includes a compressor (22, Fig. 1 of Chen) and a condenser (26, Fig. 1 and Paragraph 27 of Chen), said device interposed internally in said evaporator, downstream of the condensor.
With regards to Claim 9, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 but is silent 
Chen, the base reference states that the atomization of the refrigerant can be accomplished by piezoelectric atomization (Paragraph 17).
Lefor teaches that a piezoelectric pulse device is a substantial equivalent to the solenoid valve used for the atomizer (Paragraphs 15 and 16 of Lefor).
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness. A person of ordinary skill in the art would have found it obvious to modify the expansion device of the combination of Chen, Karl, Masataka and Lefor by changing the solenoid valve to a piezoelectric valve actuator, as taught by Lefor, as a design choice since it is recognized as a substantially equivalent structure and will perform with reasonable expectations of success. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 9 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the piezo electric valve actuator capable of operating at cycles of less than one second, the invention as taught by the combined teachings of the combination of Chen, Karl, Masataka and Lefor and the further teachings of Lefor are deemed fully capable of performing such function. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Scherer et al. (US2013/0086930, hereinafter referred to as Scherer).

Chen teaches that the evaporator chamber can include fins (Paragraph 24).
Scherer teaches an evaporator (18, Fig. 5) which includes fins which are perpendicular to the evaporator tubes (Evaporator tubes are 48, Fig. 5. Fins can be clearly seen perpendicular to said tubes.) Paragraph 52, states the use of a plurality of fins is a common addition to increase thermal contacting area.
A person of ordinary skill in the art would have found it obvious to modify the evaporation chamber of the combination of Chen, Karl, Masataka and Lefor by adding fins perpendicular to the evaporation chamber, as taught by Scherer, in an attempt to increase the heat transfer over the evaporator. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Jianlong et al. (US2010/0242535, hereinafter referred to as Jianlong).
With regard to Claim 2, the combination of Chen, Karl, Masataka and Lefor discloses The evaporator for a refrigeration system having an integrated expansion device of claim 1 but is silent towards the linear atomizer has a progressively smaller diameter as it travels from the proximal end to the distal end of the at least one elongate evaporator chamber.
Jianlong teaches a distributor (1, Fig. 3) for a heat exchanger (2, Fig. 3) which consists of a tube (7, Fig. 3) which has a progressively smaller diameter as it travels from the proximal (widest section) to the distal end (Fig. 4. Distal end is the thinnest section). Paragraph 28 states that progressively lowering 
A person of ordinary skill in the art would have found it obvious to modify the expansion device of the combination of Chen, Karl, Masataka and Lefor by progressively lowering the cross sectional area, by reducing the diameter of the tube, as taught by Jianlong, so that the flow through the outlets is substantially uniform along the length of the tube. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Masataka.
With regards to Claim 5, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 wherein the at least one evaporator chamber may be individually fluidly closed off from the inlet (The evaporator chamber includes an atomizer with a solenoid valve to pulse the refrigerant. This solenoid valve is interpreted as being capable of individually closing off flow of fluid to the evaporator chambers as it cuts off flow to the inlet of the evaporation chamber and would also block refrigerant flowing in or out of it, as per the 112(b) rejection).
With regards to Claim 5, the combination of Chen, Karl, Masataka and Lefor is silent towards the elongate evaporator chamber comprising a plurality of the elongate evaporator chambers. 
Masataka further teaches an evaporator comprising a linear atomizer tube (Fig. B) wherein the evaporator comprises multiple evaporator chambers which are each fed by their own linear atomizer (Fig. 1 of Masataka). 
The combination of Chen, Karl, Masataka and Lefor discloses the claimed invention except for the presence of multiple evaporator chambers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a multiple evaporator chambers each with their own atomizer, as taught by Masataka, since it has been held that mere duplication of essential working parts  See MPEP 2144.04 VI (B). Furthermore, a person of ordinary skill in the art would understand that adding multiple evaporation chambers would increase the amount of heat exchanged in the system as it greatly increases the amount of surface area for heat transfer to occur. It is noted that the atomizer comprises the atomizer tube and accompanying pulse injector which includes the pulsing solenoid valve. Therefore after the modification has been made, each one of the plurality of evaporator chambers has its own solenoid valve capable of fluidly closing off the evaporator chamber.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Helmer (US4807449) and Brodie et al. (US2015/0075204, hereinafter referred to as Brodie) .

    PNG
    media_image3.png
    510
    577
    media_image3.png
    Greyscale

FIGURE X
With regards to Claim 7, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 further comprising a secondary liquid outlet manifold (Fig. X) in fluid communication with elongate evaporator chambers through a secondary outlet hole (Fig. X) located at a bottom of the of the elongate evaporator chamber (Fig. X, secondary outlet hole is clearly at the bottom of the chamber. Further paragraph 24 of 
With regards to Claim the combination of Chen, Karl, Masataka and Lefor is silent towards the secondary outlet hole being at the proximal end of the elongate evaporator chamber and that the secondary outlet manifold is connected to the reservoir through a check valve. Chen, the base reference illustrated the evaporator chamber as vertical however no mention of the orientation or its requirements are mentioned in the specification. 
Helmer teaches a horizontal heat exchanger which includes a linear atomizer tube. Helmer further teaches a liquid outlet hole with a liquid outlet manifold which are disposed at a proximal end of the heat exchanger (Inlet of refrigerant is from pipe 12 and is therefore the proximal end). 
MPEP section 2144.VI.C states that a mere rearrangement of parts constitutes an obvious modification if it does not modify the operation of the device. A person would have found it obvious to modify the evaporator chamber of the combination of Chen, Karl, Masataka and Lefor by rotating it into a horizontal orientation, as taught by Helmer, with reasonable expectations of successfully transferring heat between the atomized refrigerant and air, as disclosed by the operation of Helmer. A person of ordinary skill in the art would have then found it obvious to further modify the combination of Chen, Karl, Masataka, Lefor by rearranging the secondary outlet manifold to be at the bottom of the evaporator chamber near the proximal end, as taught by Helmer, with reasonable expectation that the secondary outlet manifold will still drain liquid refrigerant out of the chamber, as disclosed by the operation of Helmer. 
With regards to Claim 7, the combination of Chen, Karl, Masataka, Lefor and Helmer is silent towards the secondary outlet manifold being connected to the reservoir via a check valve. 

A person of ordinary skill in the art would have found it obvious to modify the combination of Chen, Karl, Masataka, Lefor and Lee by adding a check valve between the secondary outlet manifold and the reservoir, as taught by Brodie, so that refrigerant only flows one way through the secondary outlet manifold in an attempt to prevent liquid refrigerant from entering the evaporator chamber through the secondary outlet manifold. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Helmer (US4807449), Hartfield et al. (US2018/0299172, hereinafter referred to as Hartfield) and Su et al. (US10288329, Hereinafter referred to as Su) .
With regards to Claim 4, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 wherein the distal end of the elongate evaporator chamber includes a vapor outlet hole (Fig. A) and an oil outlet hole (Fig. x, secondary outlet manifold comprises the oil outlet hole, which is near the bottom of the evaporator chamber) near a bottom of the elongate evaporator chamber.
With regards to Claim 4 the combination is silent towards there being a plurality of oil and vapor outlet holes, and that the vapor outlet holes are near the top of the evaporator. (Examiner notes that the evaporation chamber of the combination is in a vertical orientation. This means that the proximal end and distal ends as illustrated in Fig. A are also the top and the bottom respectively. The evaporator of the instant application appears to be horizontally oriented and therefore can have a proximal end and a distal end which are distinct from the top and the bottom of the evaporator chamber. Chen illustrates the evaporator chamber as vertical, however there is no requirement in the specification that this is necessary.) 

	MPEP section 2144.VI.C states that a mere rearrangement of parts constitutes an obvious modification if it does not modify the operation of the device. A person would have found it obvious to modify the evaporator chamber of the combination of Chen, Karl, Masataka and Lefor by rotating clockwise it into a horizontal orientation, as taught by Helmer, with reasonable expectations of successfully transferring heat between the atomized refrigerant and air, as disclosed by the operation of Helmer. 
	Hartfield teaches a horizontal heat exchanger (100, Fig. 3) which includes multiple vapor outlet holes (132, Fig. 3) near the top of the heat exchanger chamber. (Examiner notes that because the outlet holes extend the length of the chamber and therefore are necessarily present at the distal end) Hartfield states provides multiple vapor outlet holes reduces localized vapor flow and maintains a uniform flow (Paragraph 73).
	A person of ordinary skill in the art would have found it obvious to modify the evaporator chamber of the combination of Chen, Karl, Masataka, Lefor and Helmer by providing a plurality of vapor outlet holes near the top and along the length of the evaporator, including the distal end, as taught by Hartfield, so that a more uniform vapor flow can be achieved. 
The combination of Chen, Karl, Masataka, Lefor, Helmer and Hartfield discloses the claimed invention except for a plurality of oil outlet holes. 
	Su teaches a distributor plate (361, Fig. 4) comprising a plurality of liquid outlet holes (362, Fig. 4. Examiner notes a person of ordinary skill in the art would understand that liquid refrigerant outlet holes also serve as oil outlet holes as liquid refrigerant often carries some of the oil in the system). 
	A person of ordinary skill in the art would have found it obvious to modify the combination of Chen, Karl, Masataka, Lefor, Helmer and Hartfield by adding a plurality of oil outlet holes to the evaporator chamber, as taught by Su, so that the oil can be equally distributed out of the bottom of the evaporator chamber.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Karl, Masataka and Lefor as applied to claim 1 above, and further in view of Larsen et al. (WO2011023192, hereinafter referred to as Larsen.) and Gertner et al. (US2012/0247740, hereinafter referred to as Gertner).
With regards to Claim 10, the combination of Chen, Karl, Masataka and Lefor discloses the evaporator for a refrigeration system having an integrated expansion device of claim 1 but is silent towards the outlet manifold including a plate heat exchanger said plate heat exchanger capable of having liquid refrigerant pumped there through prior to entering the inlet manifold.
Larsen teaches an evaporator (1, Fig. 1) wherein the outlet manifold (7, Fig. 3) of the evaporator includes a heat exchanger (8, Fig. 3) through which liquid refrigerant from the condensor is pumped through the heat exchanger so that it can exchange heat with the refrigerant leaving the evaporator chambers (Page 5 of description provided lines 7-15). Larsen states that providing this heat exchanger in the outlet manifold of the evaporator allows any refrigerant leaving the evaporator to be further heated, ensuring that no liquid refrigerant enters the compressor (Page 5, Lines 29-32). Figures 3-24 provide many embodiments of different types of heat exchangers that can be used. (Examiner notes that Larsen states this heat exchanger is placed between the condesor and the expansion valve. Although they do not explicitly state that the refrigerant then flows into the inlet of the evaporator it is well understood that in a common refrigeration cycle refrigerant flows from the condenser to an 
A person of ordinary skill in the art would have found it obvious to modify the outlet manifold of the combination of Chen, Karl, Masataka and Lefor by providing it with a heat exchanger that exchanges heat between the refrigerant leaving the evaporator and the refrigerant leaving the condenser, as taught by Larsen, to prevent liquid refrigerant from entering and damaging the compressor. 
	With regards to Claim 10 the combination of Chen, Karl, Masataka, Lefor and Larsen is silent towards the heat exchanger being a plate heat exchanger. (As stated above Larsen does provide many other types of heat exchangers which can be used.)
	Gertner teaches a heat exchanger (Fig. 3) wherein the outlet manifold (156, Fig. 3) is provided with an auxiliary plate heat exchanger (144, Fig.3).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143. Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a tube heat exchanger with a plate heat exchanger; further the prior art to Gertner teaches that it is known to place an auxiliary plate heat exchanger in the outlet manifold of another heat exchanger is known in the art.  Therefore, since modifying the combination of Chen, Karl, Masataka, Lefor and Larsen by substituting the tube heat exchanger of the combination with the plate heat exchanger taught by Gertner, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of Gertner there will be reasonable expectations of success, it would have been obvious the combination 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763